Citation Nr: 0812757	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial increased disability rating for 
diabetes mellitus type II, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel











INTRODUCTION

The veteran served on active military duty from December 1957 
to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that in a November 2005 letter to the 
veteran, the RO indicated that it was working on 
reconsideration of a previous denial for service connection 
for a right knee condition.  This issue has not been 
adjudicated.  Accordingly, it is referred to the RO for 
appropriate consideration.


FINDING OF FACT

The medical evidence shows that the veteran requires insulin, 
restricted diet, and regulation of activities for control of 
his service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, 
and no higher, for diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic code 7913 (2007).









REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a May 2005 letter (which notified 
the veteran of the grant of service connection for diabetes 
mellitus type II, the assignment of a 20 percent rating 
effective January 2004, and his appellate rights) and the May 
2006 statement of the case (which set forth the criteria 
necessary for a disability evaluation greater than 20 
percent, citations to applicable law, and the reasons and 
bases for the grant of a 20 percent rating).  Thus, the Board 
finds that the applicable due process requirements have been 
met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  In fact, in a December 2005 statement, the veteran 
noted he had no additional information or evidence to submit.  

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  
See Soyini v. Derwinsk, 1 Vet. App. 540, 546 (1991). 

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Historically, the veteran filed a claim for entitlement to 
service connection for diabetes in December 2004 (which was 
received by the RO in January 2005).  The RO granted service 
connection for diabetes mellitus type II in an April 2005 
rating decision and assigned a 20 percent disability rating, 
effective from January 2004.  (An effective date one year 
prior to the day the claim was received was granted due to 
change in the law).  This service-connected disability 
remains evaluated as 20 percent disabling.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated is rated as 100 percent 
disabling.  Diabetes requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is rated as 60 percent disabling.  
Diabetes requiring insulin, restricted diet, and regulation 
of activities is rated as 40 percent disabling; while 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet is rated as 20 percent 
disabling.  Compensable complications of diabetes are to be 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

The veteran essentially contends that his service-connected 
diabetes is more severe than the current 20 percent 
evaluation indicates.  In a December 2005 statement, he 
reported that his diabetes medication had changed from pill 
form to insulin.  Additionally, in the substantive appeal, 
which was received by the RO in July 2006, he indicated that 
his physician had recommended regulation of activities.  The 
veteran's lay descriptions are deemed to be competent 
evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
lay descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.

Review of the record reflects that the initially-assigned 20 
percent rating was granted on the basis of evidence showing 
that the veteran required oral medication and restricted diet 
for the control of his diabetes.  VA treatment records show 
that insulin was added to this treatment regimen in July 
2005.  Subsequently, at a July 2006 VA annual examination, 
the treating nurse practitioner specifically recommended that 
due to his diabetes mellitus, he "avoid strenuous 
sports/activity/exertion such as cutting the yard."

In light of the foregoing medical evidence, the Board finds 
that a disability rating of 40 percent is warranted for the 
veteran's service-connected diabetes mellitus.  The Board has 
considered whether a rating greater than 40 percent is 
warranted and finds that it is not.  While the veteran 
requires insulin, restricted diet, and regulation of 
activities, the record does not reflect episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  As such, the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 40 percent.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the scheduler 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past
or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedule 
standards.  Id.  In the instant case, the record is absent of 
any evidence of lost time from work or lost productivity due 
to the veteran's service-connected diabetes.  The veteran has 
not shown that his service-connected diabetes has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal. 

Accordingly, the Board concludes that consideration of the 
provisions set forth in 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected diabetes 
mellitus.


ORDER

A 40 percent rating for diabetes mellitus, type II is 
granted, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


